DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 7/13/2022 in relation to application 16/927,940.
The instant application claims benefit to provisional application #62/872,786 with a priority date of 7/11/2019.
The Pre-Grant publication US20210008413 is published on 1/14/2021
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are computer-implemented method (1-10) and of an computer system device (11-20).. Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of claims 1, 11 detecting and determining poses from exercise movements and repetition thereof for classification and feedback scoring in real time purposes. Under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processing components. That is, other than reciting “by a processor and sensor inputs for exercise equipment use” nothing in the claim element precludes the step from practically being performed in the mind. For example, detecting and determining in context of classifying exercise movement encompasses the user to observe, opined evaluate and score movement using exercise movement for related data streams. Additionally real-time feedback for  movement changes and classification could provide managing of personal behavior for people leading to certain methods of organizing human activity. Therefore, the claims recite a judicial exception of abstract idea  (STEP 2A PRONG 1: YES).
The claims recite additional elements, including sensors and processing stream of sensor data to detect, determine and classify exercise movements but are not significant more of an activity to make the claims patent eligible. The processing  implementation of  sensor data is not providing either improvement or meaningful limitation of abstract idea of a particular technological environment. Further they do not result in an improvements to the functioning of a computer, or to any other technology or technical field. The claims therefore, do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
Additionally all generic computer functions are indications of actions towards detecting, determining, presenting of information that are by common using of only known electronic devices as also indicated in Figure 2 of the instant specification of the application.  They are also well known, routine and conventional and do not offer meaningful limitations beyond generally linking the abstract idea identified above to a particular technological environment, i.e., computer environment. The elements here in the claim recitation do not improves the functioning of a computer itself to overcome the abstract idea rejection (Step 2B: No).
The dependent claims 2-10, 12-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2, 3,12,13 highlights instruction to computing system  detecting a change in a pose of the user and classifying such as a forth one based on exercise equipment. 
Claims 8-10,18-20 identifies feedback heart rate, heart rate variability, a real-time count with interactive display of the one or more repetitions of bodyweight, isometric or weight equipment-based exercise movement, , a duration of rest, a duration of activity, a detection of use of an exercise equipment, and an amount of weight moved in real-time interactive  display . 
Claims 4-6, 14-16   defines data types as that relates to  motion path difference from acceleration, spatial location, and orientation of the exercise equipment in the exercise movement for threshold calculation and provide guide for correction. 
It further recites fifth classifier and provide exercise movement recommendations based on current fatigue levels. 
Claims 7, 17  defines a first, second and third set of captured sensor data from an inertial measurement unit (IMU) sensor integrated with one or more exercise equipment in motion, from one or more wearable computing devices capturing physiological measurements associated with the user, and a set of sensor data from an interactive personal training device .
All the dependent claims are merely an involvement of activities, classifications of exercise movements and type of equipment input sensors for corresponding output data analysis  generally categorized as insignificant extra pre and post solution activity. They relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. more (Step 2A:prong 1  YES)  The recitations are not improving the functioning of a computer itself so to qualify this to be as significantly more (Step 2A:prong2 No). They also are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input known sensor devices, output interface and interactive network elements with use of well-known sensors as described in figure 2 of the instant specification.  (Step 2B: No).  

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 11-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 9358426 B2 Aragones et al.( Aragones).

Claim 1. Aragones teaches a computer-implemented method comprising: 
receiving a stream of sensor data in association with a user performing an exercise movement over a period of time (Fig.2A-B sensor assemblies; Fig.6,7,8 for exercise movement performance over a time); 
processing the stream of sensor data (col.4 lines 3-14 sensor data and image capturing devices are in the form of streaming data); 
detecting, using a first classifier on the processed stream of sensor data, one or more poses of the user performing the exercise movement (Fig.6 detect Position 1 and Position 2 for poses to be a captured data as one first classification);
determining, using a second classifier on the one or more detected poses, a classification of the exercise movement and one or more repetitions of the exercise movement (col.23 lines 13-15 each movement could be repeated in any category e.g. position 2 as a second classification); 
determining, using a third classifier on the one or more detected poses and the one or more repetitions of the exercise movement, feedback including a score for the one or more repetitions (Fig.15 element 1502 pose feedback determined to be a third classification i.e. another classification for another pose in a proper form), the score indicating an adherence to predefined conditions for correctly performing the exercise movement (col.1 lines 63-66 score based on adherence on amount of overlap to a predefined condition) ; and 
presenting the feedback in real-time in association with the user performing the exercise movement (col. 23 lines 45-47 movement performances are included in a feedback done at the same real-time associated with exercise).

Claim 2. Aragones teaches the  computer implemented method of claim 1, wherein detecting the one or more poses of the user performing the exercise movement comprises detecting a change in a pose of the user from a first pose to a second pose in association with performing the exercise movement (col.23 lines 48-50 pose change from one to another in association to virtual competition).Claim 3. Aragones teaches the  computer implemented method of claim 1, wherein determining the classification of the exercise movement further comprises: identifying, using a fourth classifier on the one or more detected poses, an exercise equipment used in association with performing the exercise movement; and determining the classification of the exercise movement based on the exercise equipment (Fig.7-12 exercise equipment based classification as a fourth classification for associated movements could be done).Claim 4. Aragones teaches the  computer implemented method of claim 3, wherein presenting the feedback in real-time in association with the user performing the exercise movement further comprises: determining data including acceleration, spatial location, and orientation of the exercise equipment in the exercise movement using the processed stream of sensor data (col.7 lines 6-9 accelerometer, spatial location and orientation streamed sensors data are used to process exercise movements ); determining an actual motion path of the exercise equipment relative to the user based on the acceleration, the spatial location, and the orientation of the exercise equipment; determining whether a difference between the actual motion path and a correct motion path for performing the exercise movement satisfies a threshold (col.19 lines 25-30 difference calculations from overlapping amount for threshold calculations); and responsive to determining that the difference between the actual motion path and the correct motion path for performing the exercise movement satisfies the threshold (col.18 lines 60-67; col. 19 lines performance determined from comparison between identified and desired actual locations), presenting an overlay of the correct motion path to guide the exercise movement of the user toward the correct motion path (col.19 lines 13-31 correction guide from overlay of actual exercise movement).Claim 8. Aragones teaches the  computer implemented method of claim 1, wherein the feedback further comprises one or more of heart rate, heart rate variability, a real-time count of the one or more repetitions of the exercise movement, a duration of rest, a duration of activity, a detection of use of an exercise equipment, and an amount of weight moved by the user performing the exercise movement (col.9 lines 48-54 feedback performance; col.9 lines 31- 41 heart rate and variety of other parameter measurements).Claim 9. Aragones teaches the  computer implemented method of claim 1, wherein the exercise movement is one of bodyweight exercise movement, isometric exercise movement, and weight equipment-based exercise movement (Fig.10A, 10B, 11, 12 exercise movement and related equipment).Claim 10. Aragones teaches the  computer implemented method of claim 1, wherein presenting the feedback in real-time in association with the user performing the exercise movement comprises displaying the feedback on an interactive screen of an interactive personal training device (col.9 lines 20-24; operational interface to include display screen on wearable devices for computer interactions in col.8 lines 28).Claim 11. Aragones teaches a system comprising: one or more processors; and a memory, the memory storing instructions, which when executed cause the one or more processors to: receive a stream of sensor data in association with a user performing an exercise movement over a period of time (Fig.2A-B sensor assemblies; Fig.6,7,8 for exercise movement performance over a time) ; process the stream of sensor data (col.4 lines 3-14 sensor data and image capturing devices are in the form of streaming data); detect, using a first classifier on the processed stream of sensor data, one or more poses of the user performing the exercise movement (Fig.6 Position 1 and Position 2 detect poses to capture data in one first classification); determine, using a second classifier on the one or more detected poses, a classification of the exercise movement and one or more repetitions of the exercise movement(col.23 lines 13-15 each movement could be repeated in any category e.g. position 2 for a second classification); determine, using a third classifier on the one or more detected poses and the one or more repetitions of the exercise movement (Fig.15 element 1502 feedback determined to be a third classification i.e. another classification for another pose in a proper form), feedback including a score for the one or more repetitions, the score indicating an adherence to predefined conditions for correctly performing the exercise movement (col.1 lines 63-66 score based on adherence on amount of overlap to a predefined condition); and present the feedback in real-time in association with the user performing the exercise movement (col. 23 lines 45-47 movement performances are included in a feedback done at the same real-time associated with exercise).Claim 12. Aragones teaches the system  of claim 11, wherein to detect the one or more poses of the user performing the exercise movement, the instructions further cause the one or more processors to detect a change in a pose of the user from a first pose to a second pose in association with performing the exercise movement (col.23 lines 48-50 pose changes for one to another in association to virtual competition).Claim 13. Aragones teaches the system  of claim 11, wherein to determine the classification of the exercise movement, the instructions further cause the one or more processors to: identify, using a fourth classifier on the one or more detected poses, an exercise equipment used in association with performing the exercise movement; and determine the classification of the exercise movement based on the exercise equipment (Fig.7-12 exercise equipment based classification of movements could be done).Claim 14. Aragones teaches the system  of claim 13, wherein to present the feedback in real-time in association with the user performing the exercise movement, the instructions further cause the one or more processors to: determine data including acceleration, spatial location, and orientation of the exercise equipment in the exercise movement using the processed stream of sensor data (col.7 lines 6-9 accelerometer, spatial location and orientation streamed sensors data are used to process exercise movements); determine an actual motion path of the exercise equipment relative to the user based on the acceleration, the spatial location, and the orientation of the exercise equipment (col.3 lines 36-37 desired actual locations are determined ); determine whether a difference between the actual motion path and a correct motion path for performing the exercise movement satisfies a threshold (col.19 lines 25-30 difference calculations from overlapping amount for threshold calculations); and responsive to determining that the difference between the actual motion path and the correct motion path for performing the exercise movement satisfies the threshold (col.18 lines 60-67; col. 19 lines performance determined from comparison of difference between identified and desired actual locations) , present an overlay of the correct motion path to guide the exercise movement of the user toward the correct motion path (col.19 lines 13-31 correction guide from overlay of actual exercise movement).Claim 18. Aragones teaches the system  of claim 11, wherein the feedback further comprises one or more of heart rate, heart rate variability, a real-time count of the one or more repetitions of the exercise movement, a duration of rest, a duration of activity, a detection of use of an exercise equipment, and an amount of weight moved by the user performing the exercise movement (col.9 lines 48-54 feedback performance; col.9 lines 31- 41 heart rate and variety of other parameters) .Claim 19. Aragones teaches the system  of claim 11, wherein the exercise movement is one of bodyweight exercise movement, isometric exercise movement, and weight equipment-based exercise movement (Fig.10A, 10B, 11, 12 exercise movement and related equipment).Claim 20. Aragones teaches the system  of claim 11, wherein to present the feedback in real-time in association with the user performing the exercise movement, the instructions further cause the one or more processors to display the feedback on an interactive screen of an interactive personal training device (col.9 lines 20-24; operational interface to include screen on wearable devices for computer interactions in col.8 lines 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5,6,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 9358426 B2 Aragones et al.( Aragones) in view of US Patent Application Publication Number  US 20190283247 A1  to  Chang et al.  (Chang).


Claim 5. Aragones teaches the  computer implemented method of claim 1, further comprising: determining, using a fifth classifier on the one or more repetitions of the exercise movement ( col.23 lines 13-15 each movement could be repeated in any category e.g. position 2 for a classification recommendation); generating a recommendation for the user performing the exercise movement based on the current level of exercise intensity differences (col.19 lines 13-15 generating recommendation for corrections as a fifth classifier) but not for a current level of fatigue recommendation the user performing the exercise movement. Chang, however, teaches a current level of fatigue recommendation for a user performing the exercise movement (¶0100 exosuit observing muscle fatigue level for compensation and recommendations to exercising movements).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate current fatigue level recommendation for a user performing the exercise movement, as taught by Chang, into the computer implemented method of Aragones for a fifth classifier, in order to provide a better control on movement parameters for each phases of exercise activity.
and Aragone combination further presenting the recommendation in association with the user performing the exercise movement (col.20 lines 27-28 associated recommendations for remedial exercises).
Claim 6. Aragones in combination with Chang teaches the computer-implemented method of claim 5, wherein the recommendation comprises one or more of a set amount of weight to push or pull, a number of repetitions to perform, a set amount of weight to increase on an exercise movement, a set amount of weight to decrease on an exercise movement, a change in an order of exercise movements, increase a speed of an exercise movement, decrease the speed of an exercise movement, an alternative exercise movement, and a next exercise movement (col.7 lines 35-40 change of resistance in exercise such that change in amount of force could be detected).

Claim 15. Aragones teaches the system  of claim 11, wherein the instructions further cause the one or more processors to: determine, using a fifth classifier on the one or more repetitions of the exercise movement (col.23 lines 13-15 each movement could be repeated in any category e.g. position 2 for a classification a fifth classifier) on the one or more repetitions of the exercise movement ( col.23 lines 13-15 each movement could be repeated in any category e.g. position 2 for a classification recommendation); generating a recommendation for the user performing the exercise movement based on the current level of exercise intensity differences (col.19 lines 13-15 generating recommendation for corrections as a fifth classifier) but not for a current level of fatigue recommendation the user performing the exercise movement. Chang, however, teaches a current level of fatigue recommendation for a user performing the exercise movement (¶0100 exosuit observing muscle fatigue level for compensation and recommendations to exercising movements).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate current fatigue level recommendation for a user performing the exercise movement, as taught by Chang, into the computer implemented method of Aragones for a fifth classifier, in order to provide a better control on movement parameters for each phases of exercise activity.
and Aragon in combination further present the recommendation in association with the user performing the exercise movement ( col.20 lines 27-28 associated recommendations for remedial exercises).Claim 16. Aragones teaches the system  of claim 15, wherein the recommendation comprises one or more of a set amount of weight to push or pull, a number of repetitions to perform, a set amount of weight to increase on an exercise movement, a set amount of weight to decrease on an exercise movement, a change in an order of exercise movements, increase a speed of an exercise movement, decrease the speed of an exercise movement, an alternative exercise movement, and a next exercise movement (col.7 lines 35-40 change of resistance in exercise could be detected).
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 9358426 B2 Aragones et al.( Aragones)  in view of US Patent Application Publication Number US 10350454 B1 Li et al. (Li).

Claim 7. Aragones teaches the  computer implemented method of claim 1, wherein the stream of a second set of sensor data from one or more wearable computing devices capturing physiological measurements associated with the user (col.9 lines 35-35 physiological characteristics are measured), and a third set of sensor data from an interactive personal training device capturing data including one or more image frames of the user performing the exercise movement (col.10 lines 13-18) but sensor data do not comprises one or more of a first set of sensor data from an inertial measurement unit (IMU) sensor integrated with one or more exercise equipment in motion. Li, however, teaches a set of sensor data from an inertial measurement unit (IMU) sensor integrated with one or more equipment in motion (Fig.2B element 210 IMU with user worn sensors; col.4 lines 56-60 units for sample measurements for set of data during exercise).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate set of sensor data from an inertial measurement unit (IMU) sensor integrated with one or more equipment in motion, as taught by Li, into the method of Aragones, in order to provide quick context awareness guidance from inertial measurement also.

Claim 17. Aragones teaches the system  of claim 11, wherein the stream of a second set of sensor data from one or more wearable computing devices capturing physiological measurements associated with the user (col.9 lines 35-35 physiological characteristics are measured), and a third set of sensor data from an interactive personal training device capturing data including one or more image frames of the user performing the exercise movement (col.10 lines 13-18) but sensor data do not comprises one or more of a first set of sensor data from an inertial measurement unit (IMU) sensor integrated with one or more exercise equipment in motion. Li, however, teaches a set of sensor data from an inertial measurement unit (IMU) sensor integrated with one or more equipment in motion (Fig.2B element 210 IMU with user worn sensors; col.4 lines 56-60 units for sample measurements for set of data during exercise).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate set of sensor data from an inertial measurement unit (IMU) sensor integrated with one or more equipment in motion, as taught by Li, into the system  of Aragones, in order to provide quick context awareness guidance from inertial measurement also.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        September 27, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715